Title: Potowmack Company Annual Report, 7 August 1786
From: Washington, George
To: 



Alexandria Augst 7. 1786

The president and directors of the Potomac Company beg leave to report that they have called for four dividends on the several subscriptions as follows—the 1st of 5 pCt[,] 2—2[,] 3—10[,] and 4—10[,] Amounting in the whole to Twelve thousand four Hundred & thirty Pounds Sterling, of which there has been paid, Five thousand Nine hundred & forty pounds Sterling. The several expenditures will appear by the Treasurers account, who has in hand One thousand Six Hundred Thirty Six pounds 13/7 Virginia Currency equal to One thousand Two hundred Twenty Seven pounds 10/2 Sterling.
With respect to the business we beg leave to refer to the Secretary’s Books which contain all our orders relating thereto.

In consequence of these orders the Work has been carryed on at the Seneca and Shenandoah Falls while the Waters were low enough to admit of it—after the River rose too high, the hands were removed to the Great Falls, where a considerable progress has been made in cutting a Canal, and the most of the men are still employed on account of the uncommon wett Season.
We beg leave to remind the Subscribers that this is the day appointed by Law for electing a President & Directors for the ensuing Year.
In behalf of the Directors

Go: Washington P.

